PER CURIAM.
This is a criminal appeal in which the sole point presented is that the court erred in failing to grant a mistrial on its own motion or, in the alternative, to instruct the jury to disregard certain remarks of the assistant state attorney. We have determined that the remarks to which our attention has been called were not sufficient to require the granting of a mistrial in this case. See Rogers v. State, 158 Fla. 582, 30 So.2d 625. We do not, therefore, consider the effect of appellants’ failure to move for a mistrial.
The second portion of appellants’ argument is directed to the trial judge’s failure to instruct the jury to disregard the alleged prejudicial remarks. This contention of error is not supported by the record because although some of the alleged prejudicial remarks were objected to, others were not. In addition, appellants did not request the court to instruct the jury to disregard what they considered to be prejudicial statements. See Rogers v. State, 158 Fla. 582, 30 So.2d 625. We have also considered this record under the discretion set forth in Rule 6.16, Florida Appellate Rules, 31 F.S.A., and we hold that no reversible error appears.
Affirmed.